Citation Nr: 1546486	
Decision Date: 11/03/15    Archive Date: 11/10/15

DOCKET NO.  14-09 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability, to include as secondary to service-connected right wrist disability.

2.  Entitlement to an evaluation in excess of 40 percent prior to October 29, 2013, and an evaluation in excess of 30 percent thereafter for a right wrist disability, to include whether the reduction of a 40 percent evaluation to 30 percent was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from November 1989 to December 1990.  

This case is before the Board of Veterans' Appeals (Board) on appeal from April 2011 and August 2013 rating decisions of the New York, New York, Regional Office (RO) of the Department of Veterans Affairs (VA).  While the case was pending, the rating for the Veteran's right wrist disability was decreased to 30 percent, effective October 29, 2013, in a February 2014 Decision Review Officer decision.  

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).


REMAND

The Board finds that further development is required before the claims on appeal are adjudicated.  

Service Connection for a Right Shoulder Disability

The Veteran claims that service connection is warranted for his right shoulder disability because it is due to his service-connected right wrist disability.  

In a July 2013 VA examination, the Veteran noted that he compensated for his right wrist by using his right shoulder and that he tore his rotator cuff in 2011 while starting a lawnmower.  The examiner diagnosed arthritis and a rotator cuff tear that prevented him from working above his head.  The examiner opined that the Veteran's right shoulder rotator cuff injury "cannot logically be due to his wrist condition.  His right shoulder injury was an acute event trying to start the lawnmower."

In a March 2014 notice of disagreement, the Veteran explained that he worked in construction for 20 years with a broken wrist and that he compensated by using other body parts instead of his weakened right wrist that was often awkward.

In a March 2014 VA addendum opinion, the examiner opined that the Veteran's rotator cuff tear and degenerative joint disease of the right shoulder were not aggravated beyond their natural progression by service-connected right wrist disability because there was no connection of his rotator cuff tear and arthritis to his wrist.

The Board finds the July 2013 VA examination report and March 2014 VA addendum opinion inadequate because the VA examiner failed to provide an adequate rationale for the opinion.  Specifically, the examiner did not address the Veteran's competent lay statements when determining that a right shoulder rotator cuff tear and degenerative joint disease were not caused or aggravated by a right wrist disability.  Therefore, the claim must be remanded for another VA opinion.  

Evaluation of the Right Wrist Disability

Although the Board sincerely regrets the additional delay, a remand is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to his claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).

In a March 2014 VA Form 9, the Veteran stated that he was scheduled for an additional surgery for his right wrist disability in June 2014 to remove hardware because the plate was damaging his tendons and ligaments and a screw was beginning to form a lump on the back of his right hand that caused pain up into his right forearm.  He indicated that the removal of the plate would restore his original, more painful wrist condition.

In April 2014, the Veteran's representative requested a new examination of the right wrist status post the upcoming June 2014 surgery.  

The Board notes that VA Medical Center treatment records associated with the record are dated up to June 20, 2014, four days after the Veteran's right wrist surgery.  A June 16, 2014, VA treatment note indicates the Veteran underwent surgery for removal of right hand hardware.  The Board finds that further development to obtain any outstanding VA Medical Center treatment records from June 2014 is in order.  

In addition, the Board notes that should the Veteran's treatment records include evidence related to Veteran's right wrist disability, then the RO or the Appeals Management Center (AMC) must consider whether an updated VA examination and/or opinion is warranted in order to consider the new medical information.

Accordingly, this case is REMANDED to the RO or the AMC, in Washington, D.C., for the following actions:

1. The RO or the AMC should undertake appropriate development to obtain any outstanding, pertinent medical records, to include VA Medical Center treatment records from June 2014 to the present.

2. Then, the Veteran should be provided an examination by a physician with sufficient expertise to determine the nature and etiology of all right shoulder disorders present during the period of the claim.  All pertinent evidence of record must be made available to and reviewed by the examiner. 

Based on the review of the Veteran's pertinent history and the examination results, the examiner should identify each right shoulder disability that has been present during the period of the claim.  With respect to each such disorder, the examiner should provide an opinion as to whether there is a 50 percent or better probability that the disorder was caused or permanently worsened by the Veteran's service-connected right wrist disability.   

The examiner is directed to specifically comment on the Veteran's lay statements that he compensated for a right wrist disability while working in construction. 

The rationale for all opinions expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

3. The Veteran must be given adequate notice of the date and place of any requested examinations.  A copy of all notifications, including the address where the notice was sent, must be associated with the record if the Veteran fails to report for any scheduled examination.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655.

4. The RO or the AMC should also undertake any other development it determines to be warranted.  In particular, with regard to the right wrist claim, it should consider whether a new VA examination and/or medical opinions are warranted once the additional VA records are received and reviewed.

5. Then, the RO or the AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond before returning the case to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




